Case 20-03891   Doc 22   Filed 03/27/20 Entered 03/27/20 11:14:06   Desc Main
                           Document     Page 1 of 9
Case 20-03891   Doc 22   Filed 03/27/20 Entered 03/27/20 11:14:06   Desc Main
                           Document     Page 2 of 9
Case 20-03891   Doc 22   Filed 03/27/20 Entered 03/27/20 11:14:06   Desc Main
                           Document     Page 3 of 9
Case 20-03891   Doc 22   Filed 03/27/20 Entered 03/27/20 11:14:06   Desc Main
                           Document     Page 4 of 9
Case 20-03891   Doc 22   Filed 03/27/20 Entered 03/27/20 11:14:06   Desc Main
                           Document     Page 5 of 9
Case 20-03891   Doc 22   Filed 03/27/20 Entered 03/27/20 11:14:06   Desc Main
                           Document     Page 6 of 9
Case 20-03891   Doc 22   Filed 03/27/20 Entered 03/27/20 11:14:06   Desc Main
                           Document     Page 7 of 9
Case 20-03891   Doc 22   Filed 03/27/20 Entered 03/27/20 11:14:06   Desc Main
                           Document     Page 8 of 9
Case 20-03891   Doc 22   Filed 03/27/20 Entered 03/27/20 11:14:06   Desc Main
                           Document     Page 9 of 9
